
	
		II
		111th CONGRESS
		1st Session
		S. 2649
		IN THE SENATE OF THE UNITED STATES
		
			November 2, 2009
			Mr. Bunning introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on power electronics
		  boxes.
	
	
		1.Power electronics
			 boxes
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Power electronics box and static converter composite units,
						combining the functions of an AC inverter and an auxiliary power module,
						capable of reducing DC voltage from 42 V (supplied by battery) to 12 V output
						and providing three-phase AC output to motor generator unit, the foregoing
						certified by the importer for use in hybrid electric motor vehicles (provided
						for in subheading 8504.40.95)FreeNo changeNo changeOn or before 12/31/2011
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
